141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Ramone WORTHY, Appellant.
No. 97-3975NE.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
Ramone Worthy appeals his conviction and sentence for conspiracy to distribute cocaine and money laundering.  Worthy raises several contentions related to the admissibility of evidence offered by the Government, the Government's failure to prove a single conspiracy between Worthy and a number of other persons, and the sufficiency of the evidence to support the jury's verdict.  Worthy also contends the district court improperly calculated the drug quantity attributable to Worthy.  After a careful review of the record, we reject Worthy's arguments and conclude an opinion by this court would have no precedential value.  We thus affirm Worthy's conviction and sentence without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, sitting by designation